Citation Nr: 1639104	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of a fracture of the right os calcis.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decisions by the Department of Veteran's Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was afforded a Travel Board hearing before the undersigned in July 2016.  A transcript of that hearing is of record.  On Board hearing he indicated that he was unemployed.  He then asserted that his service connected foot disability had rendered him unemployable for years.  These statements raise the issue of entitlement to a TDIU.  The claim for TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Board has jurisdiction over this issue, it must be remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU as a result of service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service connected right foot disability is manifested by pain, limited ambulation and weight bearing and severe nonunion of tarsal bones without the actual loss of use of the right foot.


CONCLUSION OF LAW

The criteria for an evaluation of a 30 percent rating, but no higher, for a right foot disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5283 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See August 2010 VCAA and the July 2016 Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His lay statements and pertinent service treatment records are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  
With regard to his examinations, the Board recognizes that the Veteran's most recent 2012 VA examination did not specifically address his active/passive motion or weight-bearing information.  See Correia v. McDonald, 28 Vet. App. 158 (2016).   Nevertheless, the Board finds that this examination in conjunction with the 2010 VA examination and private examinations of record provide sufficient evidence to properly adjudicate this claim.  As detailed below, the Veteran has been afforded his current rating based upon his disability affecting his motion and weight bearing.  

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

The Veteran's service-connected right os calcis fracture is currently evaluated as 10 percent disabling under Diagnostic Codes 5299- 5284 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board notes that, Diagnostic Code 5284 does not apply to the eight foot conditions (e.g. nonunion of the tarsal bones, hallux rigidus) that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting Appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 14-3390 (U.S. Vet. App. February 26, 2016).  However, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id.  

As will be explained below, following careful consideration of the record, the Board has determined that the most appropriate diagnostic code to rate the Veteran's disability is 5283 not 5284.  See Pernorio, 2 Vet. App. 625, 629 (1992); see also Murray v. Shinseki, 24 Vet. App. 420 (2007); Read v. Shinseki, 651 F3d 1296 (Fed. Cir. 2011).  Diagnostic Code 5283 provides that, a 10 percent evaluation is for assignment for malunion or nonunion of the tarsal or metatarsal bones where there is moderate disability.  Where the level of disablement is moderately severe, a 20 percent rating is assignable and where there is severe disablement, a 30 percent rating is for assignment.  A 40 percent rating should be assigned if there is loss of use of the foot.  38 C.F.R. § 4.71a Diagnostic Code 5283.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  See Mitchell, supra.




Factual Background

Service connection was established by way of an October 1960 rating decision which granted the Veteran a noncompensable rating as of September 27, 1960 under Diagnostic Code 5099.  Most recently, in May 2010 he filed a claim for increased rating.  Thereafter, the RO issued an October 2010 rating decision increasing the Veteran's noncompensable rating to 10 percent disabling for heel pain under Diagnostic Code 5299-5284; effective May 7, 2010.  Following this decision he properly perfected an appeal to the Board.

On January 2010 physical examination, the Veteran denied weakness, painful muscles/joints or swelling of his joints.  See Albuquerque VAMC treatment records.  In April 2010, treatment records note his arthritis of the right foot was associated with constant pain.  He also reported being unable to walk on his foot.  In August 2010, physical examination revealed no lesions, clubbing, cyanosis, edema, deformity or heel tenderness.  He had normal sensory appreciation of light touch and mild tenderness to palpation over the metatarsal heads.  

On September 2010 examination, he reported difficulty walking as well as pain in his arch and in the first metatarsophalangeal joint (MTPJ).  See Albuquerque VAMC treatment records.  Physical examination revealed no edema.  However, he had a 1 cm soft tissue mass on his medial distal arch that was painful on both palpation and on extension of toes near the mass.  Muscle strength was 5/5.  Range of motion (ROM) on the first MTPJ was 5 degrees of dorsiflexion with crepitus.  Full ROM was noted in his ankle and subtalar joints.  Diagnostic testing revealed moderately advanced DJD changes at the first MTPJ and a moderately large plantar calcaneal spur.  His diagnosis was plantar fibromatosis and hallux limitus.  

On October 2010 VA examination, he was diagnosed with plantar fasciitis of the heel, nonunion avulsive fractures of the right tarsal bones and calcaneus and DJD of the first MTPJ.  At the time, he reported that while standing, walking and resting he experienced symptoms of pain, weakness, fatigability, stiffness, lack of endurance, swelling, heat and redness.  These symptoms were localized at his heel.  Flare-ups of foot joint disease were present weekly, if not more often, with a duration of approximately four to six hours.  These flare-ups were precipitated by activity and relieved by rest, ice and elevation.  

Physical examination revealed evidence of painful motion and tenderness localized to the plantar aspect of calcaneus and first MTPJ.  His os caleus was noted as abnormal, but there was no deformity, angulation, loss of bone/part of bone or false joint.  The examination was negative for evidence of bone neoplasm, osteomyelitis, inflammation, fracture site motion, deformity, leg shortening, joint abnormality, active infection, instability, muscle atrophy or abnormal weight bearing in the feet.  He also did not have genu recurvatum, constitutional signs of bone disease, malunion of the os calcis/astragalus, involucrum, sequestrum, hammertoes, hallux valgus/rigidus, skin/vascular foot abnormality, flatfoot or pes cavus.  

As to functional limitations, his disability precluded walking longer than 15 to 20 minutes with his cane and standing for longer than a few minutes.  His disabilities were indicated to prevent chores, exercise, shopping and sports.  They also severely restricted recreation, traveling, bathing and driving.  Further, he would have mild difficulty with toileting and grooming and moderate difficulty with dressing.

In an addendum, the examiner stated that radiologic testing conducted in September 2010 confirmed the Veteran had moderately severe nonunion of avulsive fragments at the level of calcaneus and tarsal bones.  Specifically, the examiner noted evidence of "ossicles" which are indicative of nonunion.  Moreover, the examiner explained that avulsive fractures can also represent ligamentous injury which explains why the Veteran had marked limitations with respect to his ambulation and weight bearing.  Finally, the examiner indicated that the remaining pain and disability experienced by the Veteran was due to his plantar fasciitis and DJD of the first MTPJ.  

On private examination in May 2011, he reported limited ROM and pain upon temperature change.  See R. M, DPM treatment records.  Physical examination revealed intact neurology, limited ROM of the first MTPJ, crepitus and no transverse angular deformity of the hallux.  He had 10 degrees of dorsiflexion and plantar-flexion at the first MTPJ, as well as, painful dorsal exostosis.  X-rays indicated decreased joint space in the first MTPJ with subchondral sclerosing and dorsal first MTPJ exostosis or lipping.  The impression was hallux rigidus and pain upon ambulation. 

In June 2011, the Veteran had an MTPJ hemi-implant for his first MTPJ arthritis.  See Albuquerque VAMC treatment records.  The operation revealed complete loss of articular cartilage of the first MTPJ subchondral bone.  X-rays following surgery were determined to have no signs of malalignment.

On November 2012 VA examination, he reported pain over his entire foot and heel; he also required constant use of a cane.  Examination revealed mild/moderate hallux rigidus and his entire foot was tender to palpation.  He was negative for evidence of Morton's neuroma, hammer toes, hallux valgus, bilateral weak foot, claw foot and malunion or nonunion of tarsal or metatarsal bones.  A scar was present on the dorsum of the right hallux, but it was not painful and/or unstable and did not have a total area greater than 39 square cm.  The overall severity of his foot disabilities was noted to be moderate, and was not equally served by amputation with prosthesis.  Magnetic resonance imaging (MRI) revealed mild plantar fibromatosis and moderate-to-severe first MTPJ osteoarthritis.  The tendons of his foot and ankle had normal signal characteristics.  There was subtle thickening of the plantar fascia, but there was no significant or abnormal contrast enhancement.

In addition, the examiner was asked to opine as to the etiological relationship between the Veteran's other diagnosed foot conditions to include toe surgery, plantar fasciitis, DJD and hallux rigidus and his initial in-service injury.  The examiner determined that it would be resorting to mere speculation to opine as to whether the Veteran's additional conditions were related to his initial injury.  This determination was predicated on the record lacking critical information necessary to make such a determination.  

Particularly, with regard to initial injury the record merely referenced a chip fracture with some associated aching of the right heel.  There was also a significant gap in treatment medical records following his injury.  Importantly, during this gap, he had severe interceding injuries such as being beaten by the police and falling off of an oil rig.  As a result, the examiner opined that there was simply not sufficient evidence of record to provide an opinion.  Parenthetically, the Board notes that the examiner in no way limited this opinion to merely the aforementioned listed conditions.  The examiner essentially opined that the overall evidence of record is insufficient to etiologically link subsequently developed disabilities to his initial injury.

The Board notes that the Veteran specifically refused an ankle examination and stated to the examiner it was not required as he was "not claiming anything about his ankle."

In May 2016, diagnostic testing revealed lateral development of osteophyte formation and a grossly unchanged MTPJ.  See Albuquerque VAMC treatment records.  There was also a deformity of the distal fourth and fifth metatarsals which appeared to be a chronic result of old fractures.  In June 2016, he reported experiencing pain and a locking sensation with any form of ROM in his right first MTPJ.  On examination his hallux was slightly abducted.  X-ray showed a dorsally angled implant at the articulating surface, osteophytes and increased DJD at the joint.  

On July 2016 Board hearing, the Veteran testified to experiencing chronic pain associated with his foot disability.  He stated that he required daily medication to control the pain.  Without the pain medication he testified to being unable to walk. 
In July 2016, the Veteran's physician's assistant E.M., PA-C, MT submitted a disability benefits questionnaire (DBQ).  E.M. noted diagnoses for hallux rigidus, avulsive fracture of the right OS caleus, plantar fibromatosis, hallux limitus and metatarsalgia of the right great toe.  Examination revealed metatarsalgia of the great toe and severe hallux rigidus with symptoms functionally equivalent to amputation of a great toe.  The Veteran was negative for Morton's neuroma, hammer toes, hallux valgus and claw foot.  With regard to assistive devices, he used crutches occasionally and constantly used a cane and orthotics.  


Unilateral weak foot was noted and associated with swelling, instability, weakness and abnormal gait due to abnormal weight bearing.  This condition was considered to affect his activities of daily living with moderate to severe limitations.  Scars were present, but were not painful and/or unstable and did not having a total area of greater than 39 square cm.  Plantar fasciitis was present in the right heel and DJD in the first MTPJ.  E. M. indicated that these conditions were sequelae of his in-service injury, but provided no rationale for this determination.

Upon considering his September 2010 x-ray records and the October 2010 VA examination report, E. M. confirmed the diagnosis of nonunion of tarsal bones.  E. M. indicated the x-ray findings were equivalent to severe nonunion.  In support of this finding, E. M. cited to the 2010 VA examiner's notation that the "x-ray [showed] there are avulsive fracture fragments in tarsal bones & calcaneus causing pain with weight bearing [and] ligamentous injury [causing] marked limitations of ambulation and weight bearing..."  

Finally, E.M. indicated that the functional impact of his foot conditions did not equate to amputation with prosthesis.  The functional impact of his disability was flare-ups occurring weekly, or more often, and lasting 4 to 6 hours.  His flare-ups were precipitated by activity, relieved by rest, ice and elevation.  Flare-ups resulted in pain, decreased ROM and limitations to ambulation and weight bearing.  His disabilities were opined to affect both his activities of daily living and instrumental activities of daily living.  

Analysis

As stated, the Veteran is currently rated as 10 percent disabled under diagnostic code 5284 for right heel pain.  For clarification purposes, the Board will first address the diagnostic codes which are not appropriate for application.  The record is silent as to diagnoses for flat foot, pes cavus, hallux valgus or hammertoe as such Diagnostic Codes 5276, 5278, 5280 and 5282, are not for application.  Although unilateral weak foot is noted in the 2016 DBQ examination, Diagnostic Code 5277 is also not for application as it requires bilateral manifestation.  See July 2016 DBQ.  Diagnostic Code 5279 for metartarsalgia is not applicable as the Veteran is currently in receipt of the maximum rating possible under this code.  

Similarly, with regard to the Veteran's other diagnosed foot conditions including hallux rigidus/limitus, DJD, plantar fasciitis and plantar fibromatosis entitlement to ratings based on these disabilities is not warranted.  In the instant case, the Board finds the November 2012 VA examination opinion the most probative clinical opinion of record.  The examiner specified that there simply was not enough evidence of record to provide a basis for opining that these subsequently developed disabilities are related to his service connected fracture or manifested from the same accident which caused the fracture.  The rationale for this opinion was detailed and predicated on the evidence of record including service treatment records, post service records and the Veteran's own reports.  

The Board recognizes that the Veteran's VA physician has opined that these conditions are the direct result of his initial in-service injury.  However, this opinion does not address the lack of description of the disabilities present following initial injury, the gaps in pertinent treatment records or his severe intervening injuries.  The 2012 VA examiner's opinion is more probative; and, as such, these disabilities will not be considered for rating purposes.  Therefore to the extent possible, the Board will separate these disabilities and their associated symptomology from the current claim for increased rating.  In that regard, Diagnostic Codes 5003 and 5281 for degenerative arthritis and hallux rigidus are not appropriate for application.  

What remains for consideration is entitlement to an increased rating in excess of 10 percent under Diagnostic Codes 5283 and 5284.  As stated, the Board finds that the most appropriate diagnostic code for the Veteran's disability is Diagnostic Code 5283 for malunion or nonunion of the tarsal or metatarsal bones.  This determination is predicated on the clinical medical records in evidence clearly and distinctly establishing the severity of his nonunion throughout the pendency of the appeal.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In changing the diagnostic code under which the Veteran's foot disability is evaluated, the Board notes that, in Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951 (b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where the change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  

Importantly, the Federal Circuit held that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code--is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Board determined that the Veteran's disability involved Muscle Group XV rather than Muscle Group XIII, and changed the applicable Diagnostic Code.  38 C.F.R. § 4.73, DCs 5313, 5315.  The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read, 651 F.3d at 1300.  

The Board finds the facts of the present case to be analogous to Read.  As stated, the Veteran's noncompensable rating under Diagnostic Code 5099 has been effective since September 27, 1960, it is therefore protected.  See 38 C.F.R. § 3.951 (b) (2015).  However, like in Read the specificity of his disability was never truly contemplated under Diagnostic Code 5099, as it is in essence a catchall provision for disabilities not properly described under applicable diagnostic codes.  The Veteran's current Diagnostic Code of 5299-5284 is equally as ambiguous.  In particular, its criteria merely call for contemplation of whether the Veteran's unspecified disabling symptomology is considered moderate, moderately severe or severe.  

In this regard, in altering the diagnostic code to 5283 the Board allows for a more favorable determination for the Veteran.  As reflected in the aforementioned medical records clinicians have repeatedly directly opined as to the presence, severity and characteristics of this particular disability.  See October 2010 VA examination addendum opinion and 2016 DBQ.  These clinical perspectives allow for more accurate consideration of the Veteran's disabilities.  Lastly, the Board emphasizes that the criteria under Diagnostic Codes 5284 and 5283 are nearly identical.  Given the differences between the instant appeal from Murray v. Shinseki, 24 Vet. App. 420 (2011) and the correlation to the Federal Circuit's decision in Read, the Board finds that the change of Diagnostic Codes does not result in an impermissible severance or rating reduction.

Turning to the evidence, the Board concedes that the November 2012 VA examiner indicated that the Veteran did not have nonunion of the tarsal bone.  However, this examiner did not indicate consideration of the aforementioned September 2010 x-ray report which revealed this condition.  Moreover, two clinicians have reviewed this report and determined that the Veteran does indeed have nonunion of the tarsal bones.  See October 2010 VA examination report and July 2016 DBQ.  Therefore, the Board finds that the Veteran did have a nonunion of the tarsal bones throughout the pendency of the appeal.  

These clinicians' opinions differ as to whether the Veteran's disability is moderately-severe or severe in nature; equating to a 20 or 30 percent disability rating.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Correspondingly, use of this terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

That said, the Board finds the evidence to be in equipoise, as neither opinion is more probative than the other.  Both opinions were made by clinical professionals considering the same diagnostic imaging.  Further, the Board finds that based on review of the record the Veteran's disability picture more nearly approximates the criteria required for a 30 percent rating than a 20 percent rating.  38 C.F.R. § 4.7 (2015).  Here, the clinical evidence of record and his own reports indicate his disability is severe as it manifests with chronic pain, limited ambulation/weight barring and altered gate which results in continual functional impairments.  Nevertheless, the record does not support entitlement to a rating in-excess of 30 percent under Diagnostic Code 5283.  Specifically, there has been no determination that his nonunion of the tarsal bone, or his foot disabilities in general, equated to the actual loss of use of his foot.  See VA examinations and 2016 DBQ.

Finally, the Board emphasizes that it has considered the Veteran's reports of functional limitations and symptomology, to include pain.  However, the objective evidence does not support a finding that the Veteran's service connected right foot pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Indeed, as the Veteran is now in receipt of the maximum rating allowable based on limitation of motion, consideration of 38 C.F.R. §§ 4.40, 4.45 is not necessary.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Board notes that the Veteran suffers from an array of symptomology due to his differing foot disabilities both service connected and non-service connected.  See Mittleider v. West.  11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition).  With the aid of the October 2010 VA addendum opinion the Board has been able to distribute his relevant symptomology amongst his disabilities.  

Pursuant to the examiner, the Veteran's September 2010 radiologic report indicates that his pain and marked limitation of ambulation and weight bearing were related to his service connected nonunion disability.  In turn, the examination report linked his abnormal weight bearing to his development of an antalgic gait with poor propulsion.  The Board incorporated this symptomology, and the noted functional impairments, within his now increased 30 percent rating.  Therefore they cannot be the basis for an additional increase.  Similarly, the examiner found that all other disabilities and pain were associated with his DJD and plantar fasciitis.  Other disabilities listed on that examination included swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  Consequently, these symptoms also cannot be the basis of an increased rating.

In sum, a review of the competent evidence shows that while the Veteran has essentially claimed a severe right foot disability, such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 30 percent.  Instead, the clinical and reported findings, when considered as a whole, equate to his service-connected disability more nearly approximated the criteria for a 30 percent rating.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, the Board finds that the weight of the evidence demonstrates that a 30 percent rating evaluation is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
Here, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's foot disability was applied to the applicable rating criteria and case law.  Although the diagnostic codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's foot disabilities are unique or unusual in any way.  There is no question that the Veteran experiences foot symptomatology that includes pain and altered movement.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A 30 percent rating for residuals of a right foot injury is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  Nonetheless, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  In order for the Veteran's TDIU to be fully and fairly adjudicated it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the appropriate notice accompanied by the claims forms necessary to file and complete a TDIU claim.

2. After the requested development has been completed, the RO shall review and adjudicate the claim for TDIU.  If the claim is denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


